UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-7398


RANDOLPH ASHFORD,

                Plaintiff - Appellant,

          v.

ANGELA GORDON; KELVIN MYERS; KISHA LINNEN; KELVIN WILLIAMS;
GEORGE J. AMONITTI, et al sued in their individual
capacities,

                Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.   Joseph F. Anderson, Jr., Senior
District Judge. (0:13-cv-01113-JFA)


Submitted:   December 18, 2014             Decided:   December 23, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Randolph Ashford, Appellant Pro Se.  Eugene Matthews, C. Cliff
Rollins, RICHARDSON, PLOWDEN & ROBINSON, PA, Columbia, South
Carolina; Lydia L. Magee, Marian Williams Scalise, RICHARDSON,
PLOWDEN & ROBINSON, PA, Myrtle Beach, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Randolph     Ashford   appeals    the   district    court’s       order

accepting the recommendation of the magistrate judge and denying

relief   on    his    42   U.S.C.    § 1983    (2012)    complaint.        We    have

reviewed the record and find no reversible error.                      Accordingly,

we affirm for the reasons stated by the district court.                       Ashford

v. Gordon, No. 0:13-cv-01113-JFA (D.S.C. Sept. 8, 2014).                           We

dispense      with    oral    argument   because        the    facts    and     legal

contentions     are    adequately     presented    in    the   materials       before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                         2